



Exhibit #10.2


AMENDMENT
TO
CAMDEN NATIONAL CORPORATION
2003 STOCK OPTION AND INCENTIVE PLAN
A.
The Camden National Corporation 2003 Stock Option and Incentive Plan (the
“Plan”), is hereby amended as follows:

1.Section 3(a) of the Plan is hereby amended by deleting such section in its
entirety and substituting the following in lieu thereof:
“The maximum number of shares of Stock reserved and available for issuance under
the Plan shall be 1,200,000 shares, subject to adjustment as provided in Section
3(b); provided that not more than 300,000 shares shall be issued in the form of
Unrestricted Stock Awards, Restricted Stock Awards, or Performance Share Awards
except to the extent such Awards are granted in lieu of cash compensation or
fees. For purposes of this limitation, the shares of Stock underlying any Awards
which are forfeited, canceled, reacquired by the Company, satisfied without the
issuance of Stock or otherwise terminated (other than by exercise) shall be
added back to the shares of Stock available for issuance under the Plan. Subject
to such overall limitation, shares of Stock may be issued up to such maximum
number pursuant to any type or types of Award; provided, however, that Stock
Options or Stock Appreciation Rights with respect to no more than 45,000 shares
of Stock may be granted to any one individual grantee during any one calendar
year period. The shares available for issuance under the Plan may be authorized
but unissued shares of Stock or shares of Stock reacquired by the Company and
held in its treasury.”
B.
Except as otherwise so amended, the Plan is confirmed in all other respects.

C.The effective date of this Amendment is as of September 30, 2016.
Executed this 30th day of September, 2016 by a duly authorized officer of Camden
National Corporation.


CAMDEN NATIONAL CORPORATION
By:
/s/ John W. Holmes
John W. Holmes
Director

    
    







